DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 11/02/22 (“Amend.”), in which: claims 1, 8, 9, 10, 11 and 12 are amended and the rejection of the claims are traversed.  Claims 1-12 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments filed 11/02/22 have been fully considered but are not persuasive.  
Applicant argues on page 17 of the instant Remarks:
Therefore, Kim fails to teach the limitation, included by claim 1, “a first control circuit, configured to control the first transistor to adjust pulse amplitude of the driving current; a second control circuit, configured to control the second transistor to adjust a pulse width of the driving current; and the first transistor is electrically coupled between the second transistor and the system low voltage terminal’.

The examiner respectfully disagrees.  The claim language wherein the first transistor is electrically coupled between the second transistor and the system low voltage terminal does not limit the electrically coupled path being between upper terminal T10, through T8 to gate terminal of T10, then to VSS, thereby, teaching the claim limitation.  The examiner suggest using “directly coupled between” language to remove the broadest reasonable interpretation taken by the examiner to overcome the current interpretation of the prior art, Kim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kim (US Publication 2021/0210002).    
Regarding independent claim 1, Kim teaches a display device, comprising:
a plurality of light emitting elements; and (Fig. 2, [0062]);
a plurality of driving circuits, each of the driving circuits is configured to generate a driving current to drive one of the light emitting elements to emit light, wherein each of the driving circuits comprises (Fig. 6D illustrates one of a plurality of driving circuits, set to drive an LED, 120 using a driving current provided with a constant current generator and the driving voltage, VDD_PAM);
a first transistor; (T8);
a second transistor, wherein the driving current flows from a first system high voltage terminal through the first transistor, the second transistor and the one of the light emitting elements to a system low voltage terminal; (Second transistor, T10, first system high voltage terminal, VDD_PAM and the driving current used to drive the light emitting element flowing the from the first system high voltage to a system low voltage terminal, VSS);
wherein the first transistor is electrically coupled between the second transistor and the system low voltage terminal (Fig. 6D illustrates T8 electrically coupled between an upper terminal of T10and VSS (See electrically coupled path between upper terminal of T10, through T8 to gate terminal of T10, then to VSS);
a reset circuit, configured to reset a voltage level of a gate terminal of the second transistor (Reset circuit, 13, [0147]);
a first control circuit, configured to control the first transistor to adjust pulse amplitude of the driving current; and (First control circuit, 112 used to adjust the magnitude of the pulse amplitude of the driving current by the controlling the operation of the first transistor, T8. [0132-0135]. Kim indicates in [0003] of using pulse amplitude modulation, PAM and the current applied to the light emitting element using a change in the magnitude of the driving current);
a second control circuit, configured to control the second transistor to adjust a pulse width of the driving current, and configured to control the second transistor, according to a corresponding one of a plurality of sweep signals, to adjust a phase of the driving current (Second control circuit, 111, (PWM circuit, [0111]) which controls the second transistor, T10 to control the on/off operation of the second transistor, T10 ([0140]) and by using a sweep signal which adjusts the time phase of the driving current ([0143-0145]));
wherein each of the driving circuits provides the driving current at different time points according to the sweep signals (Fig. 7B illustrates different driving circuits (1), (2) operating at different times (time phase) according to sweep signals and EMI control signals).
Regarding dependent claim 2, Kim teaches the display device of claim 1, wherein:
the display device simultaneously provides a plurality of first data signals to the driving circuits during a global scanning period, and wherein the display device sequentially provides the sweep signals to the driving circuits during a progressive scanning period (Figs. 7A/7B illustrates the application of VPAM data simultaneously to two rows (See 7A) and sequentially providing the sweep signals in a progressive scanning manner (Fig. 7B. Figs. 15A also illustrates the application of VPAM simultaneously. [0283]).).
Regarding dependent claim 3, Kim teaches the display device of claim 1, wherein the reset circuit comprising:
a third transistor, with a first terminal electrically coupled to the gate terminal of the second transistor, with a gate configured to receive a first control signal; and (T14, Fig. 6D);
a first capacitor ,with a first terminal electrically coupled to the gate terminal of the second transistor and the first terminal of the third transistor, with a second terminal electrically coupled to a second terminal of the third transistor (C3, Fig. 6D).
Regarding dependent claim 4, Kim teaches the display device of claim 1, wherein the first control circuit comprising:
a second capacitor, with a first terminal electrically coupled to the first system high voltage terminal, with a second terminal electrically coupled to a gate terminal of the first transistor; (C2, Fig. 6D);
and a fourth transistor, with a first terminal configured to receive one of a plurality of first data signals, with a second terminal electrically coupled to a gate terminal of the first terminal and the second terminal of the second capacitor, with a gate terminal configured to receive a second control signal (T7, first data signal, VPAM_R/G/B, second control signal, SP(n)).
Regarding dependent claim 5, Kim teaches the display device of claim 1, wherein the first control circuit comprising:
a second capacitor, with a first terminal electrically coupled to the first system high voltage terminal, with a second terminal electrically coupled to a gate terminal of the first transistor; (C2);
a fourth transistor, with a first terminal configured to receive one of a plurality of first data signals, with a second terminal electrically coupled to a first terminal of the first transistor, with a gate terminal configured to receive a second control signal (T7, second control signal, VPAM_R/G/B).
a fifth transistor, with a first terminal electrically coupled to a gate terminal of the first transistor, with a second terminal electrically coupled to a second terminal of the first transistor, with a gate terminal configured to receive the second control signal; and (T9);
a sixth transistor, with a first terminal electrically coupled to the first terminal of the fifth transistor, with a second terminal configured to receive a third control signal, with a gate terminal configured to receive the third control signal (T11, third control signal, VST(n)).
Regarding dependent claim 6, Kim teaches he display device of claim 1, wherein the second control circuit comprising:
a seventh transistor, with a first terminal configured to receive one of a plurality of second data signals, with a gate terminal configured to receive a fourth control signal (Fig. 2, T2, second data signal, Vsig(m) R/G/B, fourth control signal, SP(N));
an eighth transistor, with a first terminal electrically coupled to a second system high voltage terminal, with a gate terminal electrically coupled to a second terminal of the seventh transistor (T3, second system high voltage, VDD_PWM);
a ninth transistor, with a first terminal electrically coupled to a second terminal of the eighth transistor, with a second terminal electrically coupled to the gate terminal of the second transistor, with a gate terminal configured to receive a fifth control signal; and (T5, fifth control signal, EMI_PWM(n));
a third capacitor, with a first terminal configured to receive the corresponding one of the sweep signals, with a second terminal electrically coupled to the gate terminal of the eighth transistor (C1, connected to Sweep(n) signal).
Regarding dependent claim 7, Kim teaches the display device of claim 1, wherein the second control circuit comprising:
a seventh transistor, with a first terminal configured to receive one of a plurality of second data signals, with a gate terminal configured to receive a fourth control signal (Fig. 2, T2, second data signal, Vsig(m) R/G/B, fourth control signal, SP(N));
an eighth transistor, with a first terminal electrically coupled to a second terminal of the seventh transistor (T3)
a ninth transistor, with a first terminal electrically coupled to a second terminal of the eighth transistor, with a second terminal electrically coupled to the gate terminal of the second transistor, with a gate terminal configured to receive a fifth control signal (T5, fifth control signal, EMI_PWM(n));
a tenth transistor, with a first terminal electrically coupled to a second system high voltage terminal, with a second terminal electrically coupled to the second terminal of the seventh transistor and the first terminal of the eighth transistor, with a gate terminal configured to receive the fifth control signal (T1);
a third capacitor, with a first terminal configured to receive the corresponding one of the sweep signals, with a second terminal electrically coupled to a gate terminal of the eighth transistor (C1);
an eleventh transistor, with a first terminal electrically coupled to the second terminal of the third capacitor and the gate terminal of the eighth transistor, with a second terminal electrically coupled to the second terminal of the eighth transistor and the first terminal of the ninth transistor, with a gate terminal configured to receive the fourth control signal; and (T4);
a twelfth transistor, with a first terminal electrically coupled to the second terminal of the third capacitor, the gate terminal of the eighth transistor and the first terminal of the eleventh transistor, with a second terminal configured to receive a sixth control signal, with a gate terminal configured to receive the sixth control signal (T12, sixth control signal, VST(N)).
Regarding dependent claim 8, Kim teaches the display device of claim 1, wherein the display device of claim 1, further comprising:
a thirteenth transistor, with a first terminal electrically coupled to the first system high voltage terminal, with a second terminal electrically coupled to a first terminal of the second transistor, with a gate terminal configured to receive a fifth control signal, wherein a second terminal of the second transistor is electrically coupled to a first terminal of the first transistor; and (Fig. 6D, T6, fifth control signal, EMI_PWM(n).  See electrical coupled connections in Fig. 6D).
Regarding dependent claim 9, Kim teaches the display device of claim 1, further comprising:
a fourteenth transistor, with a first terminal electrically coupled to a second terminal of the first transistor, with a second terminal electrically coupled to a first terminal of the one of the light emitting elements, with a gate terminal configured to receive a seventh control signal, (T15, EMI_PAM(n));
Regarding dependent claim 10, Kim teaches the display device of claim 1, wherein:
a second terminal of the one of the light emitting elements is electrically coupled to the system low voltage terminal (See Fig. 6D).
a thirteenth transistor, with a first terminal electrically coupled to the first system high voltage terminal, with a second terminal electrically coupled to a first terminal of the second transistor, with a gate terminal configured to receive a fifth control signal; and (Fig. 6D, T6, fifth control signal, EMI_PWM(n));
wherein a second terminal of the first transistor is electrically coupled to the first terminal of the second transistor, (Fig. 6D, T8 and T10);
wherein a second terminal of the one of the light emitting elements is electrically coupled to the system low voltage terminal (See Fig. 6, 120 connected to Vss).
Regarding independent claim 11, Kim teaches a display device, comprising:
a plurality of light emitting element; and (Fig. 2, [0062]);
a plurality of driving circuit, , each of the driving circuits is configured to generate a driving current to drive one of the light emitting elements to emit light, wherein each of the driving circuits comprises (Fig. 6D illustrates one of a plurality of driving circuits, set to drive an LED, 120 using a driving current provided with a constant current generator and the driving voltage, VDD_PAM);
a first transistor (T8);
a second transistor, wherein the first transistor and the second transistor are electrically in series between a first system high voltage terminal and a system low voltage terminal (T8 and second transistor, T10 connected in series between a system high voltage, VDD_PAM and system low voltage terminal, Vss);
wherein the first transistor is electrically coupled between the second transistor and the system low voltage terminal (Fig. 6D illustrates T8 electrically coupled between an upper terminal of T10 and VSS (See electrically coupled path between upper terminal of T10, through T8 to gate terminal of T10, then to VSS);
a reset circuit, electrically coupled to a gate terminal of the second transistor (Reset circuit, 13, [0147]);
a first control circuit, electrically coupled to a gate terminal of the first transistor, and configured to control the first transistor to adjust pulse amplitude of the driving current; and (First control circuit, 112 used to adjust the magnitude of the pulse amplitude of the driving current by the controlling the operation of the first transistor, T8. [0132-0135]. Kim indicates in [0003] of using pulse amplitude modulation, PAM and the current applied to the light emitting element using a change in the magnitude of the driving current);
a second control circuit, electrically coupled to the gate terminal of the second transistor, and configured to control the second transistor to adjust a pulse width of the driving current, and configured to control the second transistor, according to a corresponding one of a plurality of sweep signals, to adjust a phase of the driving current (Second control circuit, 111, (PWM circuit, [0111]) which controls the second transistor, T10 to control the on/off operation of the second transistor, T10 ([0140]) and by using a sweep signal which adjusts the time phase of the driving current ([0143-0145]));
wherein each of the driving circuits provides the driving current at different time points according to the sweep signals (Fig. 7B illustrates different driving circuits (1), (2) operating at different times (time phase) according to sweep signals and EMI control signals).
Regarding independent claim 12, Kim teaches a driving method, for driving a display device with a plurality of driving circuits and a plurality of light emitting elements,
 wherein each of the driving circuits is configured to generate a driving current to drive the one of the light emitting elements to emit light, (First control circuit, 112 used to adjust the magnitude of the pulse amplitude of the driving current by the controlling the operation of the first transistor, T8. [0132-0135]. Kim indicates in [0003] of using pulse amplitude modulation, PAM and the current applied to the light emitting element using a change in the magnitude of the driving current);
each of the driving circuits comprises a first transistor and a second transistor, wherein the first transistor is configured to control pulse amplitude of the driving current, wherein the second transistor is configured to control pulse width of the driving current,  (First transistor, T8 and second transistor, T10. First control, 112 is used to adjust the magnitude of the pulse amplitude of the driving current by the controlling the operation of the first transistor, T8. [0132-0135]. Kim indicates in [0003] of using pulse amplitude modulation, PAM and the current applied to the light emitting element using a change in the magnitude of the driving current.  Second control, 111, (PWM circuit, [0111]) which controls the second transistor, T10 to control the on/off operation of the second transistor, T10 ([0140]) and by using a sweep signal which adjusts the time phase of the driving current ([0143-0145]));
wherein the first transistor is electrically coupled between the second transistor and a system low voltage terminal, wherein (Fig. 6D illustrates T8 electrically coupled between an upper terminal of T10and VSS (See electrically coupled path between upper terminal of T10, through T8 to gate terminal of T10, then to VSS);
wherein the driving method comprising:
during a global scanning period, simultaneously providing a plurality of first data signals to the driving circuits according to color of each of the light emitting elements to be display; and during a progressive scanning period, (Figs. 15A illustrates the application of VPAM simultaneously. [0283]).
sequentially providing a plurality of second data signals to the driving circuits according to gray level of each of the light emitting elements to be display, (Fig. 15A, PWM signal)
and sequentially providing a plurality of sweep signals to the driving circuits, (See example of Figs. 7A/7B and plurality of sweep signals) 
wherein each of the driving circuits generates the driving current, according to the one of the first data signals, to drive the one of the light emitting elements to emit light, (Based on the operation of the driving circuit a current is generated to drive the light element, 120);
and wherein each of the driving circuits starts or suspends the driving current according to one of the second data signals (Second transistor, T2 is one transistor which controls the driving current to the LED, 120 and starts and stops (timing) the driving current according to the second control circuit, which is driven according to Vsig. [0111, 0140, 0144]).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2018/0301080 to Shigeta discloses using PWM and PAM methods for controlling the driving current to an LED, but does not teach all the connections and method as outlined in the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693